COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Tevin Okwundi v. The State of Texas

Appellate case number:      01-16-00532-CR

Trial court case number:    1439941

Trial court:                178th District Court of Harris County

       On January 19, 2017, we abated this case for the trial court to determine why
appellant’s counsel had not filed a brief. On February 28, 2017, appellant’s counsel filed
an Anders brief and a motion to withdraw. Accordingly, we REINSTATE this case on
the Court’s active docket. Because appellant’s counsel certified that he informed appellant
of his right to file a pro se response to the Anders brief, we ORDER appellant’s pro se
response brief, if any, to be filed within 30 days of this order. Appellee’s brief, if any, is
ORDERED to be filed within 30 days of the filing of appellant’s pro se response brief.


       It is so ORDERED.

Judge’s signature:_/s/ Chief Justice Sherry Radack
                  Acting individually

Date: April 4, 2017